Exhibit 10.03

WEST CORPORATION

2013 LONG-TERM INCENTIVE PLAN

OPTION AWARD NOTICE

[Name of Optionee]

You have been awarded an option to purchase shares of Common Stock of West
Corporation (the “Company”), pursuant to the terms and conditions of the West
Corporation 2013 Long-Term Incentive Plan (the “Plan”) and the Stock Option
Agreement (together with this Option Award Notice (“Award Notice”), the
“Agreement”). Copies of the Plan and the Stock Option Agreement are attached
hereto. Capitalized terms not defined herein shall have the meanings specified
in the Plan or the Agreement.

 

Option (Initial Grant):    You have been awarded a Nonqualified Stock Option
(“Option”) to purchase from the Company                          shares of its
Common Stock, par value $0.001 per share, subject to adjustment as provided in
Section 3.4 of the Agreement. Option Date (Initial Grant):   
                     Exercise Price (Initial Grant):    $                 per
share, subject to adjustment as provided in Section 3.4 of the Agreement.
Additional Grants:    Except as otherwise determined by the Committee and
provided that you remain continuously employed by the Company or one of its
Affiliates, as of the applicable Option Dates set forth below, this Award Notice
shall also evidence the grant of three additional Options to purchase from the
Company                          shares of Common Stock, which Options shall
have Option Dates of                         ,                          and
                    , in each case, at an Exercise Price equal to the Fair
Market Value of a share of Common Stock as of the applicable Option Date. Total
Grants:    If, following the initial grant, you receive each of the three
additional grants referenced above, the Options evidenced by this Award Notice
would provide, in the aggregate, for the purchase from the Company of
                 shares of Common Stock. Tax Treatment:    The Options evidenced
by this Award Notice are not intended to qualify as incentive stock options
under Section 422 of the Code.



--------------------------------------------------------------------------------

Vesting Schedule:    Except as otherwise provided in the Plan, the Agreement or
any other agreement between the Company and Optionee, each Option shall vest and
become exercisable with respect to 25% of the shares of Common Stock subject to
the Option on each of the first through fourth anniversaries of the applicable
Option Date, provided your Employment is not terminated prior to the applicable
vesting date. Expiration Date:    Except to the extent earlier terminated
pursuant to Section 2.2 of the Agreement or earlier exercised pursuant to
Section 2.3 of the Agreement, each Option shall terminate at 5:00 p.m., Central
time, on the tenth anniversary of the applicable Option Date.

 

WEST CORPORATION By:  

 

Name: Title:

 

2



--------------------------------------------------------------------------------

Acknowledgment, Acceptance and Agreement:

By signing below and returning this Award Notice to West Corporation at the
address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept each Option granted or to be granted to me and agree to be bound by
the terms and conditions of this Award Notice, the Agreement and the Plan.

 

 

Optionee

 

Date

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Attention: General Counsel

 

3



--------------------------------------------------------------------------------

WEST CORPORATION

2013 LONG-TERM INCENTIVE PLAN

STOCK OPTION AGREEMENT

West Corporation, a Delaware corporation (the “Company”), hereby grants to the
individual (“Optionee”) named in the award notice or notices delivered in
connection herewith (each, an “Award Notice”) as of the date or dates set forth
in the applicable Award Notice (the “Option Date”), pursuant to the provisions
of the West Corporation 2013 Long-Term Incentive Plan (the “Plan”), an option to
purchase from the Company the number and class of shares of stock set forth in
the applicable Award Notice at the price per share set forth therein (the
“Exercise Price”) (each option awarded pursuant to an Award Notice, individually
or collectively, as the context requires, the “Option”), upon and subject to the
terms and conditions set forth below, in the Award Notice and in the Plan. For
purposes of this Agreement, “Company” shall mean the Company and any Affiliate
thereof, collectively and individually, as applicable. Capitalized terms used
but not defined herein or in the Award Notice shall have the meanings specified
for such terms in the Plan.

1. Option Subject to Acceptance of Agreement. The Option shall be null and void
unless Optionee shall accept this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company.

2. Time and Manner of Exercise of Option.

2.1. Maximum Term of Option. In no event may the Option be exercised, in whole
or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

2.2. Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”) during the course of Optionee’s Employment.
“Employment” means Optionee’s employment or other service relationship with the
Company and its Affiliates. Unless the Committee provides otherwise, a change in
the capacity in which Optionee is employed by or renders services to the Company
and/or its Affiliates, whether as an employee, director, consultant or advisor,
or a change in the entity by which Optionee is employed or to which the Optionee
renders services, will not be deemed a termination of Employment so long as the
Optionee continues providing services in a capacity to the Company and/or its
Affiliates. If the Optionee’s relationship is with an Affiliate and that entity
ceases to be an Affiliate, the Optionee will be deemed to cease Employment when
the entity ceases to be an Affiliate unless the Optionee transfers Employment to
the Company or its remaining Affiliates. Immediately upon the cessation of
Employment, the Option will cease to be exercisable and will terminate, and the
Option to the extent not already vested will be forfeited, except that the
Option shall be vested and exercisable following a termination of Optionee’s
Employment according to the following terms and conditions:



--------------------------------------------------------------------------------

(a) Termination as a Result of Optionee’s Death or Disability. If Optionee’s
Employment with the Company terminates by reason of Optionee’s death or
Disability, then the Option, to the extent vested on the effective date of such
termination of Employment, may thereafter be exercised by Optionee or Optionee’s
executor, administrator, legal representative, guardian or similar person until
and including the earlier to occur of (i) the date which is one year after the
date of such termination of Employment and (ii) the Expiration Date. For
purposes of this Agreement, “Disability” shall mean Optionee’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.

(b) Termination Other than for Cause, Death or Disability. If Optionee’s
Employment with the Company is terminated for any reason other than for Cause,
death or Disability, the Option, to the extent vested on the effective date of
such termination of Employment, may thereafter be exercised by Optionee until
and including the earlier to occur of (i) the date which is ninety (90) days
after the date of such termination of Employment and (ii) the Expiration Date.

(c) Termination by Company for Cause. If Optionee’s Employment with the Company
terminates by reason of the Company’s termination of Optionee’s Employment for
Cause, then the Option, whether or not vested, shall terminate immediately upon
such termination of Employment. For purposes of this Agreement, “Cause” shall
have the meaning set forth in the employment agreement, if any, between Optionee
and the Company, provided that if Optionee is not a party to an employment
agreement that contains such definition, then “Cause” shall mean any of the
following, as reasonably determined, in good faith, by the Board: (i) Optionee’s
willful failure to follow the reasonable and lawful directions of the Company;
(ii) Optionee’s conviction of, or entering a plea of guilty or nolo contendere
to, a misdemeanor involving theft or embezzlement, or a felony; (iii) acts of
fraud, dishonesty or misappropriation committed by Optionee and intended to
result in substantial personal enrichment at the expense of the Company;
(iv) willful misconduct by Optionee in the performance of Optionee’s material
duties which is likely to materially damage the financial position or reputation
of the Company; or (v) a material breach of any agreement between the Company
and Optionee.

2.3. Method of Exercise.

(a) Subject to the limitations set forth in this Agreement, the Option may be
exercised by Optionee (A) by giving written notice to the Company specifying the
number of vested whole shares of Common Stock to be purchased and accompanying
such notice with payment therefor in full (or arrangement made for such payment
to the Company’s satisfaction) either (i) in cash, (ii) if so permitted by the
Committee, by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of shares of Common Stock having a Fair
Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (iii) if so permitted by the
Committee, by authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, (iv) in cash by a broker-dealer acceptable to the Company to
whom Optionee has submitted an irrevocable notice of exercise or (v) if so
permitted by the Committee, by a combination of (i), (ii) and (iii), and (B) by
executing such documents as the Company may reasonably request. Any fraction of
a share of Common Stock

 

2



--------------------------------------------------------------------------------

which would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by Optionee. No shares of Common
Stock shall be issued and no certificate representing Common Stock shall be
delivered until the full purchase price therefor and any withholding taxes
thereon, as described in Section 3.3, have been paid (or arrangement made for
such payment to the Company’s satisfaction).

(b) If the Fair Market Value of a share of Common Stock on the Expiration Date
of the Option exceeds the Exercise Price of the Option, then to the extent the
Option has not theretofore been exercised, expired or otherwise terminated, the
Company shall cause the Option to be automatically exercised immediately prior
to its termination on the Expiration Date, and to provide for the Exercise Price
and the Required Tax Payments to be satisfied by withholding whole shares of
Common Stock that would otherwise be delivered to Optionee having an aggregate
Fair Market Value, determined as of the date of exercise, equal to the amount
necessary to satisfy such obligations.

2.4. Termination of Option. In no event may the Option be exercised after it
terminates as set forth herein. The Option shall terminate, to the extent not
earlier terminated pursuant to Section 2.2 or exercised pursuant to Section 2.3,
on the Expiration Date. Upon the termination of the Option, the Option and all
rights of the Optionee hereunder shall immediately become null and void.

3. Additional Terms and Conditions of Option.

3.1. Nontransferability of Option. The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company
or, to the extent permitted by the Committee, a trust or entity established by
the Optionee for estate planning purposes, a charitable organization designated
by the Optionee or pursuant to a qualified domestic relations order, in each
case, without consideration. Except to the extent permitted by the foregoing
sentence, (i) during Optionee’s lifetime the Option is exercisable only by
Optionee or Optionee’s legal representative, guardian or similar person and
(ii) the Option may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
so sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Option, the Option and all rights hereunder shall immediately become null
and void.

3.2. Investment Representation. Optionee hereby represents and covenants that
(a) any shares of Common Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless the subsequent sale has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of any purchase of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as

 

3



--------------------------------------------------------------------------------

applicable. As a further condition precedent to any exercise of the Option,
Optionee shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
or the Committee shall in its sole discretion deem necessary or advisable.

3.3. Withholding Taxes. (a) The Company shall have the right to require, prior
to the issuance or delivery of any shares of Common Stock, upon the exercise of
the Option, payment by Optionee of any federal, state, local or other taxes
which may be required to be withheld or paid in connection with such exercise of
the Option (the “Required Tax Payments”).

(b) Optionee may satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of previously owned whole shares of Common Stock
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments, (3) authorizing the Company to withhold whole shares
of Common Stock which would otherwise be delivered or an amount of cash which
would otherwise be payable to the Optionee having an aggregate Fair Market
Value, determined as of the date the obligation to withhold or pay taxes arises
in connection with the Award (the “Tax Date”), equal to the Required Tax
Payments, (4) except as may be prohibited by applicable law, a cash payment by a
broker-dealer acceptable to the Company to whom Optionee has submitted an
irrevocable notice of exercise or (5) any combination of (1), (2) and (3).
Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Common Stock which would
be required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by Optionee.

3.4. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the Option and the
Exercise Price shall be equitably adjusted by the Committee and in accordance
with Section 409A of the Code. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

3.5. Change in Control. In the event of a Change in Control, the Option shall
become fully vested and exercisable immediately prior to such Change in Control,
and the Board (as constituted prior to such Change in Control) may, in its
discretion:

(a) require that shares of capital stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the shares of Common Stock subject to the Option, with an appropriate and
equitable adjustment to the Option as determined by the Board in accordance with
Section 3.4; or

 

4



--------------------------------------------------------------------------------

(b) require the Option to be surrendered to the Company and to be immediately
cancelled by the Company, and to provide for Optionee to receive (i) a cash
payment from the Company in an amount equal to the number of shares of Common
Stock then subject to the Option multiplied by the excess, if any, of the Fair
Market Value of a share of Common Stock on the date of the occurrence of the
Change in Control, over the Exercise Price, (ii) shares of capital stock of the
corporation resulting from such Change in Control, or a parent corporation
thereof, having a fair market value not less than the amount determined under
clause (i) above or (iii) a combination of the payment of cash pursuant to
clause (i) above and the issuance of shares pursuant to clause (ii) above.

3.6. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

3.7. Award Subject to Clawback. The Option and any shares of Common Stock, cash,
other securities or other property delivered pursuant to the Option are subject
to forfeiture, recovery by the Company or other action pursuant to any clawback
or recoupment policy which the Company may adopt from time to time, including
without limitation any such policy which the Company may be required to adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.

3.8. Issuance or Delivery of Shares. Upon the exercise of the Option, in whole
or in part, the Company shall issue or deliver, subject to the conditions of
this Section 3, the number of shares of Common Stock purchased against full
payment therefor. Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company,
or, at the election of the Company, the Company may deliver a certificate or
certificates representing such shares of Common Stock, bearing any legend that
may be required by state or federal securities laws or other applicable
requirements of law. The Company shall pay all original issue or transfer taxes
and all fees and expenses incident to such issuance, except as otherwise
provided in Section 3.3.

3.9. Option Confers No Rights as Stockholder. Optionee shall not be entitled to
any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares. Optionee shall not be considered a
stockholder of the Company with respect to any such shares not so purchased and
issued.

 

5



--------------------------------------------------------------------------------

3.10. Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
Employment by the Company, any Subsidiary or any Affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any Affiliate
of the Company to terminate the Employment of any person at any time.

4. Non-Competition Provisions.

In consideration of the granting of Options pursuant to this Agreement and the
Plan, the Optionee hereby agrees to the following terms and conditions:

4.1. Covenant Not to Compete. In order to better protect the good will of the
Company and to prevent the disclosure of the Company’s trade secrets and
confidential information and thereby help ensure the long-term success of the
business, the Optionee, without prior written consent of the Company, will not
engage in any activity or provide any services, whether as a director, manager,
supervisor, employee, adviser, consultant or otherwise, for a period of one
(1) year following the date of the Optionee’s termination of Employment with the
Company, in connection with the development, advertising, promotion, or sale of
any service which is the same as or similar to or competitive with any services
of the Company (including both existing services as well as services known to
the Optionee, as a consequence of the Optionee’s Employment with the Company, to
be in development):

(a) with respect to which the Optionee’s work has been directly concerned at any
time during the one (1) year preceding termination of Employment with the
Company; or

(b) with respect to which during that period of time the Optionee, as a
consequence of the Optionee’s job performance and duties, acquired knowledge of
trade secrets or other confidential information of the Company.

For purposes of this Section 4, it shall be conclusively presumed that Optionee
has knowledge or information that Optionee was directly exposed to through
actual receipt or review of memos or documents containing such information, or
through actual attendance at meetings at which such information was discussed or
disclosed.

4.2. Confidential Information. The provisions of this Section 4 are not in lieu
of, but are in addition to the continuing obligation of the Optionee (which
Optionee hereby acknowledges) to not use or disclose the Company’s trade secrets
and confidential information known to the Optionee until any particular trade
secret or confidential information becomes generally known (through no fault of
the Optionee), whereupon the restriction on use and disclosure shall cease as of
that time. Information regarding services in development, in test marketing or
being marketed or promoted in a discrete geographic region, which information
the Company is considering for broader use, shall not be deemed generally known
until such broader use is actually commercially implemented.

4.3. Remedies. By acceptance of any offered Option granted under this Agreement
and the terms of the Plan, the Optionee acknowledges that if Optionee does not
comply with Section 4.1 or 4.2, the Company will be entitled to injunctive
relief to compel such compliance. The Optionee acknowledges that the harm caused
to the Company by Optionee’s breach or anticipated breach of Section 4.1 or 4.2
is by its nature irreparable because, among

 

6



--------------------------------------------------------------------------------

other things, it is not readily susceptible of proof as to the monetary harm
that would ensue. The Optionee consents that any interim or final equitable
relief entered by a court of competent jurisdiction shall, at the request of the
Company, be entered on consent and enforced by any court having jurisdiction
over the Optionee, without prejudice, to any right either party may have to
appeal from the proceedings which resulted in any grant of such relief.

4.4. Severability. If any of the provisions contained in this Section 4 shall
for any reason, whether by application of existing law or law which may develop
after the Optionee’s acceptance of an offer of the granting of an Option, be
determined by a court of competent jurisdiction to be overly broad as to scope
of activity, duration, or territory, the Optionee agrees to join the Company in
requesting such court to construe such provision by limiting or reducing it so
as to be enforceable to the maximum extent compatible with then applicable law.
If any one or more of the terms, provisions, covenants, or restrictions of this
Section 4 shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants and restrictions of this Section 4 shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

5. Miscellaneous Provisions.

5.1. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise. Any interpretation, determination or other action made or taken by
the Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.

5.2. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Optionee, acquire any rights hereunder in accordance
with this Agreement or the Plan.

5.3. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to:

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Attention: General Counsel

and if to Optionee, to the last known mailing address of Optionee contained in
the records of the Company. All notices, requests or other communications
provided for in this Agreement shall be made in writing either (a) by personal
delivery, (b) by facsimile or electronic mail with confirmation of receipt,
(c) by mailing in the United States mails or (d) by express courier service. The
notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

 

7



--------------------------------------------------------------------------------

5.4. Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

5.5. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, and shall be interpreted in accordance therewith. Optionee hereby
acknowledges receipt of a copy of the Plan, and by signing and returning the
Award Notice to the Company, at the address stated herein, he or she agrees to
be bound by the terms and conditions of this Agreement, the Award Notice and the
Plan.

5.6. Entire Agreement. The Plan is incorporated herein by reference. Capitalized
terms not defined herein shall have the meanings specified in the Plan. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Optionee with respect to the
subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and the Optionee.

5.7. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not effect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

5.8. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Optionee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

5.9. Counterparts. The Award Notice may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

8